Exhibit 10.4

 

--------------------------------------------------------------------------------

SERVICES AGREEMENT

by and between

FBR CAPITAL MARKETS CORPORATION

and

FREIDMAN, BILLINGS, RAMSEY GROUP, INC.

Dated as of July 20, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    1

Section 1.1

   Definitions    1

ARTICLE II SERVICES TO BE PROVIDED

   3

Section 2.1

   Exhibits    3

Section 2.2

   Standard of Care    3

Section 2.3

   Records    3

ARTICLE III FEES

   4

Section 3.1

   General    4

Section 3.2

   Payments    4

Section 3.3

   Review of Fees    5

ARTICLE IV REPRESENTATIVES

   5

Section 4.1

   Representatives    5

ARTICLE V PLANNING PROCESS

   6

Section 5.1

   Annual Operating Plan    6

Section 5.2

   Performance Review    6

ARTICLE VI THIRD PARTY AGREEMENTS

   6

ARTICLE VII AUTHORITY; INFORMATION; COOPERATION; CONSENTS

   6

Section 7.1

   Authority    6

Section 7.2

   Information Regarding Services    7

Section 7.3

   Cooperation    7

Section 7.4

   Further Assurances    7

ARTICLE VIII AUTHORITY AS AGENT

   7

ARTICLE IX CONFIDENTIAL INFORMATION

   8

Section 9.1

   Definition    8

Section 9.2

   Nondisclosure    8

Section 9.3

   Permitted Disclosure    8

Section 9.4

   Ownership of Confidential Information    8

ARTICLE X TERM AND TERMINATION

   9

Section 10.1

   Term    9

Section 10.2

   Termination    9

Section 10.3

   Transition Assistance Services    9

ARTICLE XI LIMITATION OF LIABILITY; INDEMNIFICATION

   9

Section 11.1

   Limitation of Liability    9

Section 11.2

   Indemnification    9

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

Section 11.3

   Indemnification Procedures    10

ARTICLE XII DISPUTE RESOLUTION

   10

ARTICLE XIII MISCELLANEOUS

   10

Section 13.1

   Governing Law    10

Section 13.2

   Assignment    11

Section 13.3

   Entire Agreement    11

Section 13.4

   Force Majeure    11

Section 13.5

   Severability    11

Section 13.6

   Notices    11

Section 13.7

   Counterparts; Headings    11

Section 13.8

   Waiver of Trial By Jury    12

SCHEDULES

 

1.    FBR Group Subsidiaries 2.    FBR Capital Markets Subsidiaries

EXHIBITS

 

1.    Government and Corporate Affairs Services 2.    Human Resources Services
3.    Treasury Services 4.    Financial Reporting, Research and Ledger Services
5.    Internal Auditing Services 6.    Information Technology Services 7.   
Legal and Corporate Secretary Services 8.    Travel, Building and Conference
Services 9.    Tax Services 10.    Corporate Planning and Analysis Services 11.
   Corporate Business Development Services 12.    Financial Communications and
Investor Relations Services 13.    Administrative Services 14.    Asset
Management Services 15.    Marketing and Media Communications Services

 

ii



--------------------------------------------------------------------------------

SERVICES AGREEMENT

THIS SERVICES AGREEMENT, as amended, modified and in effect from time to time
(this “Agreement”), is made as of July 20, 2006, by and between FBR CAPITAL
MARKETS CORPORATION, a Virginia corporation (“FBR Capital Markets”), and
FRIEDMAN, BILLINGS, RAMSEY GROUP, INC., a Virginia corporation (“FBR Group”).

WHEREAS, FBR Capital Markets desires to provide or cause to be provided to FBR
Group and the FBR Group Subsidiaries (as defined below) certain services
pursuant to the terms set forth in this Agreement.

WHEREAS, FBR Group desires to provide or cause to be provided to FBR Capital
Markets and the FBR Capital Markets Subsidiaries (as defined below) certain
services pursuant to the terms set forth in this Agreement.

WHEREAS, FBR Capital Markets and FBR Group desire to enter into this Agreement
to set forth their respective roles and responsibilities with respect to the
provision of such services.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, FBR Capital Markets and FBR Group, for
themselves and their successors and assigns, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms will
have the following meanings, applicable both to the singular and the plural
forms of the terms described:

(a) “Actual Cost” has the meaning set forth in Section 3.3 hereof.

(b) “Affiliate” means, with respect to a given Person, any Person that directly
or indirectly controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “Control” when used with respect to any
Person means the possession, directly or indirectly, of the power to vote a
majority of the securities having voting power for the election of directors (or
other Persons acting in similar capacities) of such Person or otherwise to
direct the management and policies of such Person whether through the ownership
of voting securities, by contract or otherwise; and the terms “Controlling” and
“Controlled” have meanings correlative to the foregoing.

(c) “AOP” shall have the meaning set forth in Section 5.1 hereof.

(d) “Confidential Information” shall have the meaning set forth in Section 9.1
hereof.

(e) “Damages” shall have the meaning set forth in Section 11.2(a) hereof.

(f) “Exhibits” means the exhibits attached hereto and incorporated by reference
in this agreement, as amended, modified and in effect from time to time, and
“Exhibit” shall mean each one individually.



--------------------------------------------------------------------------------

(g) “FBR Capital Markets Fees” shall have the meaning set forth in
Section 3.1(a) hereof.

(h) “FBR Group Fees” shall have the meaning set forth in Section 3.1(b) hereof.

(i) “Fees” shall have the meaning set forth in Section 3.1(b) hereof.

(j) “FBR Capital Markets Subsidiaries” mean the entities listed on Schedule 2
attached hereto, as may be amended, modified and in effect from time to time.

(k) “FBR Group Subsidiaries” mean the entities listed on Schedule 1 attached
hereto, as may be amended, modified and in effect from time to time.

(l) “Finally Determined” means, with respect to any Action, threatened Action or
other matter, that the outcome or resolution of that Action, threatened Action
or matter has either (i) been decided by an arbitrator or Governmental Entity of
competent jurisdiction by judgment, order, award or other ruling or (ii) has
been settled or voluntarily dismissed and, in the case of each of clauses
(i) and (ii), the claimants’ rights to maintain that Action, threatened Action
or other matter have been finally adjudicated, waived, discharged or
extinguished, and that judgment, order, ruling, award, settlement or dismissal
(whether mandatory or voluntary, but if voluntary that dismissal must be final,
binding and with prejudice as to all claims specifically pleaded in that Action)
is subject to no further appeal, vacatur proceeding or discretionary review.

(m) “Governmental Entity” means any government or any state, department or other
political subdivision thereof, or any governmental body, agency, authority
(including, but not limited to, any central bank or taxing authority) or
instrumentality (including, but not limited to, any court, tribunal or grand
jury) exercising executive, prosecutorial, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

(n) “Indemnified Party” shall have the meaning set forth in Section 11.3(a)
hereof.

(o) “Indemnifying Party” shall have the meaning set forth in Section 11.3(a)
hereof.

(p) “Parties” mean FBR Group and FBR Capital Markets (“Party” means either FBR
Group or FBR Capital Markets).

(q) “Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, Government Entity (and
any department or agency thereof) or other entity.

(r) “Records” shall have the meaning set forth in Section 2.3 hereof.

(s) “Representative” shall have the meaning set forth in Section 4.1 hereof.

(t) “Services” shall have the meaning set forth in Section 2.1(a) hereof, and
“Service” means each such Service, individually.

 

2



--------------------------------------------------------------------------------

(u) “Transition Assistance Services” shall have the meaning set forth in
Section 10.3 hereof.

ARTICLE II

SERVICES TO BE PROVIDED

Section 2.1 Exhibits.

(a) The Exhibits attached hereto and made a part of this Agreement describe the
Services that FBR Capital Markets will provide or cause to be provided to FBR
Group and the FBR Group Subsidiaries, as designated from time to time by FBR
Group, and that FBR Group will provide or cause to be provided to FBR Capital
Markets and the FBR Capital Markets Subsidiaries, as designated from time to
time by FBR Capital Markets (collectively, the “Services”). The Parties have
made a good faith effort as of the date hereof to identify each Service and to
complete the content of the Exhibits accurately. It is anticipated that the
Parties will modify the Exhibits and the Services described therein from time to
time. In that case or to the extent that any Exhibit is incomplete, the Parties
will use good faith efforts to modify such Exhibit. There are certain terms that
are specifically addressed in the Exhibits attached hereto. To the extent that
the specific terms addressed in the Exhibits conflict with the terms provided in
this Agreement, the specific terms addressed in the Exhibits shall govern that
Service.

(b) The Parties acknowledge and agree that the Services described in the
Exhibits are not exhaustive and that the Parties may identify from time to time
additional Services that they wish to include in the Exhibits and incorporate
into this Agreement. The Parties will use good faith efforts to identify such
Services and to modify the Exhibits or create additional Exhibits setting forth
the description of such Services, the Fees for such Services and any other
applicable terms.

(c) Provision of Services. FBR Capital Markets and FBR Group each acknowledges
and agrees that it will provide or cause to be provided the Services that it is
obligated to provide either through its own resources, the resources of its
respective subsidiaries or Affiliates, or by contracting with independent
contractors as agreed hereunder. To the extent that either FBR Capital Markets
or FBR Group decides to provide a Service through an independent contractor that
it is currently providing through its own resources or the resources of its
respective subsidiaries or Affiliates, the Party providing such Service shall
first consult with the Party receiving such Service and obtain the prior
approval of the Party receiving such Service, which approval shall not be
unreasonably withheld.

Section 2.2 Standard of Care. In providing the Services, FBR Capital Markets and
FBR Group will exercise the same degree of care as it has historically exercised
in providing such Services prior to the date hereof, including at least the same
level of quality, responsiveness and timeliness as has been exercised with
respect to such Services.

Section 2.3 Records. FBR Capital Markets and FBR Group will keep full and
detailed records dealing with all aspects of the Services provided hereunder
(the “Records”). Each Party shall provide access to the Records to the other
Party at all reasonable times and shall maintain

 

3



--------------------------------------------------------------------------------

the Records in accordance with good record management practices and with at
least the same degree of completeness and care as it maintains for its other
similar business interests.

ARTICLE III

FEES

Section 3.1 General.

(a) FBR Group will pay to FBR Capital Markets the fee set forth in each of the
Exhibits for the Services that FBR Capital Markets is obligated to provide or
cause to be provided to FBR Group and the FBR Group Subsidiaries (collectively,
the “FBR Capital Markets Fees”). The FBR Capital Markets Fees constitute full
compensation to FBR Capital Markets for all charges, costs and expenses incurred
by FBR Capital Markets on behalf of FBR Group and the FBR Group Subsidiaries in
providing the Services hereunder, unless otherwise specifically provided in an
Exhibit or agreed in an AOP (as defined below). Except as specifically provided
herein or in an Exhibit, or as subsequently agreed in an AOP or otherwise by FBR
Group, FBR Group will not be responsible to FBR Capital Markets or to any
independent contractor retained by FBR Capital Markets, for any additional fees,
charges, costs or expenses relating to the Services to be provided by FBR
Capital Markets, unless such additional fees, charges, costs or expenses are a
direct result of FBR Group’s unilateral deviation from the scope of the Services
set forth in the Exhibits.

(b) FBR Capital Markets will pay to FBR Group the fee set forth in each of the
Exhibits for the Services that FBR Group is obligated to provide or cause to be
provided to FBR Capital Markets and the FBR Capital Markets Subsidiaries
(collectively, the “FBR Group Fees” and together with the FBR Capital Markets
Fees, the “Fees”). The FBR Group Fees constitute full compensation to FBR Group
for all charges, costs and expenses incurred by FBR Group on behalf of FBR
Capital Markets and the FBR Capital Markets Subsidiaries in providing the
Services hereunder, unless otherwise specifically provided in an Exhibit or
agreed in an AOP. Except as specifically provided herein or in an Exhibit, or as
subsequently agreed in an AOP or by FBR Capital Markets, FBR Capital Markets
will not be responsible to FBR Group or to any independent contractor retained
by FBR Group, for any additional fees, charges, costs or expenses relating to
the Services to be provided by FBR Group, unless such additional fees, charges,
costs or expenses are a direct result of FBR Capital Markets’ unilateral
deviation from the scope of the Services set forth in the Exhibits.

Section 3.2 Payments.

(a) FBR Capital Markets will deliver to FBR Group, no later than the last day of
the month following the end of each calendar quarter during the term of this
Agreement, an invoice for the aggregate FBR Capital Markets Fees incurred by FBR
Capital Markets during such calendar quarter. FBR Group will pay to FBR Capital
Markets, through an inter-company cash transfer no later than the third
Wednesday of the month next following the month in which such invoice was
delivered by FBR Capital Markets to FBR Group, the aggregate FBR Capital Markets
Fees incurred during such calendar quarter.

 

4



--------------------------------------------------------------------------------

(b) FBR Group will deliver to FBR Capital Markets, no later than the last day of
the month following the end of each calendar quarter during the term of this
Agreement, an invoice for the aggregate FBR Group Fees incurred by FBR Group
during such calendar quarter. FBR Capital Markets will pay to FBR Group, through
an inter-company cash transfer no later than the third Wednesday of the month
next following the month in which such invoice was delivered by FBR Group to FBR
Capital Markets, the aggregate FBR Group Fees incurred during such calendar
quarter.

Section 3.3 Review of Fees.

(a) At the end of each six month period during the term of this Agreement, each
Party will review the charges, costs and expenses actually incurred by such
Party in providing any Services, as well as the calculation of any related Fee
(collectively, “Actual Cost”), during the previous six month period. In the
event that either Party determines that the Actual Cost for any Service provided
by such Party differs from the aggregate Fee for such Service for such period by
more than 2%, such Party will deliver to the other Party documentation for such
Actual Cost. The Parties agree to renegotiate in good faith any Service, the
Actual Cost of which differs from the aggregate Fee for that Service for the
period by more than 2%, and to adjust the related Fee accordingly, retroactively
or prospectively.

(b) As a part of the AOP process referred to in Section 5.1 of this Agreement,
the Parties will set Fees and new budgets for each ensuing year, and may make
other changes to the Fees with respect to each Service, based upon an increase
or reduction in the provision of, and related costs associated with, such
Service. Once an AOP has been finalized (whether by agreement or pursuant to the
provisions of Section 5.1 of this Agreement), the Fee for each Service set out
in such AOP will apply for the ensuing year, subject to any subsequent written
agreements between the Parties.

ARTICLE IV

REPRESENTATIVES

Section 4.1 Representatives.

(a) The Chief Financial Officer of FBR Group and the Chief Operating Officer of
FBR Capital Markets will serve as administrative representatives (each a
“Representative”) of FBR Group and FBR Capital Markets, respectively, to
facilitate day-to-day communications and performance under this Agreement. Each
Party may treat an act of a Representative of the other Party as being
authorized by such other Party. Each Party may replace its Representative by
giving written notice of the replacement to the other Party.

(b) No additional Exhibits, modifications to existing Exhibits, modifications to
an AOP approved pursuant to Section 5.1 of this Agreement, or amendments to this
Agreement shall be effective unless and until executed by the Representative of
each of FBR Group and FBR Capital Markets.

 

5



--------------------------------------------------------------------------------

ARTICLE V

PLANNING PROCESS

Section 5.1 Annual Operating Plan. The Representative of each Party will
coordinate the development of an annual operating plan (“AOP”) setting forth the
specific objectives, Service standards, performance measures, activity levels
and a detailed budget for each of the Services. On or before December 15 of each
calendar year, an AOP for each Service to be provided by FBR Capital Markets for
the next calendar year will be submitted to the Representative of FBR Group by
the Representative of FBR Capital Markets, for review and approval by FBR Group.
On or before December 15 of each calendar year, an AOP for each Service to be
provided by FBR Group for the next calendar year will be submitted to the
Representative of FBR Capital Markets by the Representative of FBR Group, for
review and approval by FBR Capital Markets. Approval by the Representative of
FBR Capital Markets and the Representative of FBR Group will constitute approval
by the Parties of the AOP.

Section 5.2 Performance Review. The Parties will meet annually on or about
November 15 to review progress against the AOP objectives, Service standards,
performance measures and activity levels. The Parties will use their good faith
efforts to resolve any issues concerning Service standards, performance measures
or changes in Fees from the AOP during these meetings. If the Parties are unable
to resolve those issues, they will refer the disputed issues to the
Representative of FBR Capital Markets and the Representative of FBR Group
pursuant to Article XII of this Agreement.

ARTICLE VI

THIRD PARTY AGREEMENTS

To the extent that it is not practicable to have FBR Capital Markets or FBR
Group as the contracting party for a third party obligation, FBR Group, with
respect to all Services provided by FBR Group or contracted for by FBR Group on
behalf of FBR Capital Markets and the FBR Capital Markets Subsidiaries, and FBR
Capital Markets, with respect to all Services provided by FBR Capital Markets or
contracted for by FBR Capital Markets on behalf of FBR Group and the FBR Group
Subsidiaries, shall use commercially reasonable efforts to cause all such third
party contracts to extend to and be enforceable by FBR Capital Markets or FBR
Group, as the case maybe, or to assign such contracts to FBR Capital Markets or
FBR Group, as the case maybe. In the event that such contracts are not
extendable or assignable, FBR Capital Markets or FBR Group shall act as agent
for FBR Capital Markets or FBR Group, as the case maybe, in the pursuit of any
claims, issues, demands or actions against such third party provider at FBR
Capital Markets’ expense as the case may be.

ARTICLE VII

AUTHORITY; INFORMATION; COOPERATION; CONSENTS

Section 7.1 Authority. Each Party represents and warrants to the other Party
that:

(a) it has the requisite corporate authority to enter into and perform this
Agreement;

 

6



--------------------------------------------------------------------------------

(b) its execution, delivery, and performance of this Agreement have been duly
authorized by all requisite corporate action on its behalf;

(c) this Agreement is enforceable against it in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by general principles of equity;
and

(d) it has obtained all consents or approvals of Governmental Entities and other
Persons that are conditions to its entering into this Agreement.

Section 7.2 Information Regarding Services. Each Party shall make available to
the other Party any information required or reasonably requested by that other
Party regarding the performance of any Service and shall be responsible for
timely providing that information and for the accuracy and completeness of that
information; provided, however, that a Party shall not be liable for failing to
provide any information that is subject to a confidentiality obligation owed by
it to a Person other than an Affiliate of such Party or the other Party. FBR
Group shall not be liable for any impairment of any Service caused by FBR Group
not receiving information, either timely or at all, or by its receiving
inaccurate or incomplete information from FBR Capital Markets that is required
or reasonably requested regarding that Service. FBR Capital Markets shall not be
liable for any impairment of any Service caused by FBR Capital Markets not
receiving information, either timely or at all, or by its receiving inaccurate
or incomplete information from FBR Group that is required or reasonably
requested regarding that Service.

Section 7.3 Cooperation. The Parties will use good faith efforts to cooperate
with each other in all matters relating to the provision, receipt and payment of
Services. Such good faith cooperation will include providing electronic access
to systems used in connection with Services and using commercially reasonable
efforts to obtain all consents, licenses, sublicenses or approvals necessary to
permit each Party to perform its obligations. The Parties will cooperate with
each other in making such information available as needed in the event of any
and all internal or external audits, whether in the United States or any other
country. If this Agreement is terminated in whole or in part, the Parties will
cooperate with each other in all reasonable respects in order to effect an
efficient transition and to minimize the disruption to the business of both
Parties, including the assignment or transfer of the rights and obligations
under any contracts.

Section 7.4 Further Assurances. Each Party shall take such actions, upon request
of the other Party and in addition to the actions specified in this Agreement,
as may be necessary or reasonably appropriate to implement or give effect to
this Agreement.

ARTICLE VIII

AUTHORITY AS AGENT

FBR Group, the FBR Group Subsidiaries and FBR Group’s Affiliates are hereby
authorized to act as agent for FBR Capital Markets and the FBR Capital Markets
Subsidiaries for the purpose of performing Services hereunder as necessary or
desirable to perform such Services. FBR Capital Markets, the FBR Capital Markets
Subsidiaries and FBR Capital Markets’ Affiliates are hereby authorized to act as
agent for FBR Group and the FBR Group Subsidiaries

 

7



--------------------------------------------------------------------------------

for the purpose of performing Services hereunder as necessary or desirable to
perform such Services. Each party will execute and deliver to the other Party
any document or other evidence which may be reasonably required to demonstrate
to third parties the authority as described in this Article VIII.

ARTICLE IX

CONFIDENTIAL INFORMATION

Section 9.1 Definition. For the purposes of this Agreement, “Confidential
Information” means non-public information about the disclosing Party’s or any of
its Affiliates’ business or activities that is proprietary and confidential,
which shall include, without limitation, all business, financial, technical and
other information, including software (source and object code) and programming
code, of a Party or its Affiliates marked or designated “confidential” or
“proprietary” or by its nature or the circumstances surrounding its disclosure
should reasonably be regarded as confidential. Confidential Information includes
not only written or other tangible information, but also information transferred
orally, visually, electronically or by any other means. Confidential Information
will not include information that (i) is in or enters the public domain without
breach of this Agreement, or (ii) the receiving Party lawfully receives from a
third party without restriction on disclosure and to the receiving Party’s
knowledge without breach of a nondisclosure obligation.

Section 9.2 Nondisclosure. Each of FBR Group and FBR Capital Markets agree that
(i) it will not disclose or cause to be disclosed to any third party or use or
caused to be used any Confidential Information disclosed to it by the other
except as expressly permitted in this Agreement, and (ii) it will take all
reasonable measures to maintain the confidentiality of all Confidential
Information of the other Party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar type and importance.

Section 9.3 Permitted Disclosure. Notwithstanding the foregoing, each Party may
disclose Confidential Information (i) to the extent required by a court of
competent jurisdiction or other Governmental Entity or otherwise as required by
law, including without limitation disclosure obligations imposed under the
federal securities laws, provided that such Party has given the other Party
prior notice of such requirement when legally permissible to permit the other
Party to take such legal action to prevent the disclosure as it deems
reasonable, appropriate or necessary, or (ii) on a “need-to-know” basis under an
obligation of confidentiality to its consultants, legal counsel, Affiliates,
accountants, banks and other financing sources and their advisors.

Section 9.4 Ownership of Confidential Information. All Confidential Information
supplied or developed by either Party shall be and remain the sole and exclusive
property of the Party who supplied or developed it.

 

8



--------------------------------------------------------------------------------

ARTICLE X

TERM AND TERMINATION

Section 10.1 Term. This Agreement shall remain in effect until such time as it
has been terminated as to all Services in accordance with Section 10.2 below.

Section 10.2 Termination. Either Party may terminate this Agreement without
cause with respect to one or more Services under this Agreement by providing 12
months’ written notice to the other Party or as otherwise agreed between the
Parties hereto.

Section 10.3 Transition Assistance Services. Each Party agrees that, upon
termination of this Agreement in while or in part or any of the Services
provided under this Agreement, it will cooperate, and will cause its Affiliates
to cooperate, in good faith with the other Party and provide the other Party
reasonable assistance to make an orderly transition to another supplier of the
Services (the “Transition Assistance Services”). Transition Assistance Services
shall include, without limitation, the following:

(a) developing a transition plan;

(b) providing training to personnel to perform Services; and

(c) organizing and delivering Records and documents necessary to allow
continuation of the Services, including delivering such materials in electronic
forms and versions as requested by the requesting Party.

ARTICLE XI

LIMITATION OF LIABILITY; INDEMNIFICATION

Section 11.1 Limitation of Liability. Except as may be provided in Section 11.2
below, FBR Group, the FBR Group Subsidiaries, their controlling persons, if any,
directors, officers, employees, agents and permitted assigns (each, an “FBR
Group Party”) shall not be liable to FBR Capital Markets, the FBR Capital
Markets Subsidiaries and their respective directors, officers, employees, agents
or permitted assigns (each, an “FBR Capital Markets Party”), and each FBR
Capital Markets Party shall not be liable to any FBR Group Party, in each case,
for any liabilities, claims, damages, losses or expenses, including, but not
limited to, any special, indirect, incidental or consequential damages, of a FBR
Capital Markets Party or a FBR Group Party arising in connection with this
Agreement and the Services provided hereunder.

Section 11.2 Indemnification.

(a) FBR Group shall indemnify, defend and hold harmless each FBR Capital Markets
Party from and against all liabilities, claims, damages, losses and expenses
(including, but not limited to, court costs and reasonable attorneys’ fees)
(collectively referred to as “Damages”) of any kind or nature, of third parties
unrelated to any FBR Capital Markets Party caused by or arising in connection
with the gross negligence or willful misconduct of any employee of FBR Group or
any FBR Group Subsidiary in connection with the performance of the Services,
except to the extent that Damages were caused directly or indirectly by acts or
omissions of any FBR

 

9



--------------------------------------------------------------------------------

Capital Markets Party. Notwithstanding the foregoing, FBR Group shall not be
liable for any special, indirect, incidental, or consequential damages relating
to such third party claims.

(b) FBR Capital Markets shall indemnify, defend and hold harmless each FBR Group
Party from and against all Damages of any kind or nature, of third parties
unrelated to any FBR Group Party caused by or arising in connection with the
gross negligence or willful misconduct of any employee of FBR Capital Markets or
any FBR Capital Markets Subsidiary in connection with the performance of
Services under this Agreement, except to the extent that Damages were caused
directly or indirectly by acts or omissions of any FBR Group Party.
Notwithstanding the foregoing, FBR Capital Markets shall not be liable for any
special, indirect, incidental, or consequential damages relating to such third
party claims.

Section 11.3 Indemnification Procedures.

(a) If any FBR Group Party or FBR Capital Markets Party (the “Indemnified
Party”) determines that it is or may be entitled to indemnification by any party
(the “Indemnifying Party”) under Section 11.3 of this Agreement (other than in
connection with any Action subject to Section 11.3), the Indemnified Party shall
deliver to the Indemnifying Party a written notice specifying, to the extent
reasonably practicable, the basis for its claim for indemnification and the
amount for which the Indemnified Party reasonably believes it is entitled to be
indemnified. Within 30 days after receipt of that notice, the Indemnifying Party
shall pay the Indemnified Party that amount in cash or other immediately
available funds unless the Indemnifying Party objects to the claim for
indemnification or the amount of the claim. If the Indemnifying Party does not
give the Indemnified Party written notice objecting to that indemnity claim and
setting forth the grounds for the objection(s) within that 30-day period, the
Indemnifying Party shall be deemed to have acknowledged its liability for that
claim and the Indemnified Party may exercise any and all of its rights under
applicable law to collect that amount. If there is a timely objection by the
Indemnifying Party, the Indemnifying Party shall pay to the Indemnified Party in
cash the amount, if any, that is Finally Determined to be required to be paid by
the Indemnifying Party in respect of that indemnity claim within 15 days after
that indemnity claim has been so Finally Determined.

ARTICLE XII

DISPUTE RESOLUTION

If any AOP is not submitted or is not approved by the Parties, or if the Parties
are unable to resolve any Service, performance or budget issues or if there is a
material breach of this Agreement that has not been corrected within 30 days of
receipt of notice of such breach, the Representative of FBR Capital Markets and
the Representative of FBR Group, will meet promptly to review and resolve those
issues in good faith.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Governing Law. This Agreement and performance hereunder will be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia without regard to the principles of conflict of laws.

 

10



--------------------------------------------------------------------------------

Section 13.2 Assignment. This Agreement is not assignable in whole or in part by
either Party without the prior written consent of the other; provided that
either Party may assign this Agreement in whole or in part to a parent, a direct
or indirect wholly-owned subsidiary, an Affiliate or a successor thereto.

Section 13.3 Entire Agreement. This Agreement, including the attached Exhibits,
is the complete and exclusive statement of the agreement between the Parties and
supersedes all prior proposals, understandings and all other agreements, oral
and written, between the Parties relating to the subject matter of this
Agreement. This Agreement may not be modified or altered except by written
instrument duly executed by both Parties.

Section 13.4 Force Majeure. Any delay or failure by either Party in the
performance of this Agreement will be excused to the extent that the delay or
failure is due solely to causes or contingencies beyond the reasonable control
of such Party.

Section 13.5 Severability. If any provision, clause or part of this Agreement,
or the application thereof under certain circumstances is held invalid or
unenforceable for any reason, the remainder of this Agreement, or the
application of such provision, clause or part under other circumstances shall
not be affected thereby.

Section 13.6 Notices. All communications, notices and disclosures required or
permitted by this Agreement shall be in writing and shall be deemed to have been
given one day after being delivered personally or by messenger or being received
via telecopy, telex or other electronic transmission, or two days after being
sent by overnight delivery service, in all cases addressed to the person for
whom it is intended at the addresses as follows:

If to FBR Group:

Friedman, Billings, Ramsey Group, Inc.

1001 North Nineteenth Street

Arlington, VA 22209

Facsimile: (703) 312-9780

Attention: Chief Financial Officer

If to FBR Capital Markets:

FBR Capital Markets Corporation

1001 North Nineteenth Street

Arlington, VA 22209

Facsimile: (703) 469-1152

Attention: Chief Operating Officer

Or to such other address as a Party shall have designated by notice in writing
to the other Party in the manner provided by this Section 13.6.

Section 13.7 Counterparts; Headings. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall

 

11



--------------------------------------------------------------------------------

constitute one and the same instrument. The Article and Section headings in this
Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.

Section 13.8 Waiver of Trial By Jury. FBR CAPITAL MARKETS AND FBR GROUP EACH
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER MAY EXIST WITH REGARD TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY FBR CAPITAL MARKETS AND FBR GROUP, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH A RIGHT TO TRIAL
BY JURY WOULD OTHERWISE ACCRUE. FBR CAPITAL MARKETS AND FBR GROUP EACH IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY EACH OTHER.

[Remainder of page intentionally left blank.]

[Signature page follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Services Agreement as of the
date first set forth above.

 

FRIEDMAN, BILLINGS RAMSEY GROUP, INC. By:   /s/ William J. Ginivan Name:  
William J. Ginivan Title:   SVP and Chief Legal Officer

 

 

FBR CAPITAL MARKETS CORPORATION By:   /s/ William J. Ginivan Name:   William J.
Ginivan Title:   SVP, General Counsel and Secretary

 

13